Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the election filed 1/31/2022.
Currently, claims 1-20 are pending. Of these, claims 11-20 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Huang et al. (US 2020/0176448).
Pertaining to claim 1, Huang shows, with reference to FIG. 2-9, a method for forming a buried metal line in a semiconductor substrate, the method comprising: 
forming, in the semiconductor substrate (105) and at a level below a base of each semiconductor structure (120A), a trench (140A) between a pair of semiconductor structures that protrude from the semiconductor substrate (FIG. 4); 
selectively depositing a metal line material in the trench to thereby form a metal line (150A) in the trench (FIG.6); and 
embedding the pair of semiconductor structures in an insulating layer (200) (FIG. 9).

Pertaining to claim 2, Huang shows, prior to selectively depositing the metal line material in the trench: forming a barrier layer (145A) in the trench (FIG. 5), wherein the barrier layer is configured to promote selective growth of the metal material in the trench (para. [0023], lines 1-2).
Pertaining to claim 3, Huang shows the barrier layer comprises a silicide (para. [0024], lines 1-2).
Pertaining to claim 4, Huang shows forming of the barrier layer comprises: depositing a silicide metal in the trench; annealing the silicide metal to form the silicide; and removing the remaining silicide metal (para. [0024], lines 2-14).

Pertaining to claims 7 and 10, Huang shows the pair of semiconductor structures are formed by a pair of semiconductor fins (120A) (para. [0019], lines 1-2).
Pertaining to claims 6 and 9, Huang shows the metal line corresponds to a buried power rail (para. [0013], lines 12-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ching et al. (US 10,998,238) teaches a method of forming a power rail between fins using selective deposition. Fan et al. (US 10,020,381) teaches a method for forming a buried power rail between fins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL LUKE/Primary Examiner, Art Unit 2896